DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 8/04/2022 to claims 10-14 have been entered. Claims 16-19 have been added. Claims 1-19 remain pending, of which claims 10-14 and 16-19 are being considered on their merits. Claims 1-9 and 15 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
Applicant’s perfection of the foreign priority claim to EP16168457.6 and remarks on page 10 of the reply are found persuasive, and the obviousness rejection of record over Ranga in view of Sideris is withdrawn. New grounds of rejection are set forth below and necessitated by the instant amendments.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The Declaration under 37 CFR 1.132 filed 8/04/2022 is insufficient to overcome the new grounds of rejection set forth below over claims 10, 13, and 17-19 over Ranga in view of Griffin and Aeschlimann.
 The allegation of unexpected results at bulleted points 6-10 of the Declaration is not found persuasive for several reasons: 1) the declaration does not establish any nexus between the claimed linker and/or the claimed molecular weight of claim 10 with respect to any alleged unexpected result, 2) Declarant has not yet otherwise compared the claimed composition to what might be considered the closest prior art to factually establish expected vs. unexpected results, and 3) Declarant’s arguments are not reasonably commensurate to the scope of the claims as none of the claims under consideration require any Young’s modulus or any other rheological property. See M.P.E.P. § 716 and particularly sections 716.01(b) and 716.02.
In the absence of such factual evidence, the Declaration amounts to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "particularly" and renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) for analogous situations regarding related indefinite language comprising “such as”, “for example”, and “or the like”. Correction is required.
Regarding claims 12 and 13, claims that recite both a composition and the method steps of using the apparatus is indefinite, see M.P.E.P. § 2173.05(p) for an analogous situation regarding apparatus and method of use limitations. In this case, “as measured…” with the limitations that follow appear to be method of use limitations within the claimed composition/product, which renders the claims indefinite as it creates substantial confusion as to when direct infringement occurs. Clarification and/or correction is required.
Claim 13 recites the limitation "comparing gel disk diameters", but there is insufficient antecedent basis for this limitation in the claim. Neither claim 13 nor claim 10 require the hydrogel composition to have a disk structure. Correction is required.
In so much that claims 12-14 depend from claim 10 and do not resolve the point of confusion, these claims must be rejected with claim 10 as indefinite.

Response to Arguments
Applicant’s arguments on page 11 of the reply have been fully considered but not found persuasive of error. The instant claim amendments have removed most but not all instances of “particularly”, necessitating the modified grounds of rejection above. Applicant’s argument’s regarding claim 13 are not found persuasive of error because neither claim 13 nor claim 10 require the hydrogel composition to have a disk structure such to provide any antecedent basis for the subsequent recitation of “comparing disk diameters”. None of the instant amendments nor remarks otherwise address the rejections of claims 12 and 13 as indefinite for having method steps in composition-of-matter claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga et al. (BioMacromolecules (March 2016), 17, 1553-1560; provided in the IDS dated 3/12/2019) in view of Griffin et al. (ChemBioChem (2014), 15, 233-242 and appended Corrigendum; Reference U), Aeschlimann et al. (WO 2000/016818 A1; provided in the IDS dated 3/12/2019), and Svirkin et al. (US 2006/0094643; Reference A).
This rejection addresses both the elected species of SEQ ID NO: 1 amidated at the glutamate at position 5 when conjugated to SEQ ID NO: 19 for claim 10, and additional species reading on the generic transglutaminase donor and acceptor peptides for claim 10. This rejection address the embodiment of 15% of the R1 moieties of claim 10 are modified with the elected species of peptides.
Ranga teaches a hyaluronan-peptide conjugate compound wherein the peptide is glutamine acceptor substrate peptide conjugated to the hyaluronan by a disulfide bond and at approximately 15% (HA-Gln, see Scheme 1 and Fig. 1. Also, the 2nd and 3rd paragraphs of the Introduction for the peptide being a transglutaminase acceptor peptide), reading on the embodiment of formula (I) comprising 15% and the embodiment of a transglutaminase acceptor peptide of claim 10. Ranga teaches formulating the hyaluronan-peptide conjugate compound as a hydrogel and is catalyzed by the addition of a transglutaminase (p1554, paragraph starting “Here we have employed…” and subheading “Preparation of Hydrogels”), reading on the hydrogel formulation of claim 10. Ranga teaches a transglutaminase acceptor peptide comprising NQEQVSPLERCG-NH2 and teaches a transglutaminase donor peptide comprising Ac-FKGGERCGRDGS (i.e. “TG-gln” and “RGD-Lys” respectively on p13554, subheadings “Synthesis of Hyaluronic Acid Modified with Glutamine Substrate Peptide (HA-Gln). “ and “Preparation of Hydrogels”, wherein “Ac-F” is an acetylated phenylalanine residue), reading respectively on the elected species of SEQ ID NO: 19 and reading in-part on SEQ ID NO: 1 for claim 10. Ranga teaches that transglutaminases (TGs) are a family of enzymes that catalyze the formation of amide bonds between the amine group of lysine and the carboxamide group of glutamine residues of proteins in the preparation of a variety of hydrogel types (paragraph spanning p1553-1554), reading on the linking of the donor and acceptor peptides of claim 1 and reading on the elected species of SEQ ID NO: 1 amidated at the glutamate at position 5 for claim 1. Ranga teaches that to site-specifically attach the peptide to the HA macromer the peptide was engineered to contain a cysteine residue, whose sulfhydryl group may participate in a series of mild chemoselective reactions with acrylates, vinyl sulfones, or maleimides via Michael addition reaction (paragraph spanning p1554-1555), reading in-part on formula (II) of claim 10. 
Regarding claim 10, Ranga does not teach formula (II). Regarding claim 10, Ranga does not teach the elected species of SEQ ID NO: 1 as a transglutaminase donor peptide (i.e. Ac-FKGGERCG-NH2, wherein “Ac-F” is an acetylated phenylalanine residue). Regarding claim 10, Ranga does not teach hyaluronan having a molecular weight equal of greater than 250 kg/mol (i.e. 250 kDa). Regarding claim 13, Ranga does not teach less than 20% shrinkage. Regarding claims 17-19, Ranga does not teach the claimed embodiment of linker compounds.
Griffin teaches a hydrogel composition comprising hyaluronic acid conjugated to a Factor Xiiia K peptide substrate, Ac-FKGGERCG-NH2 (p239, subheading “Materials”, i.e. the K peptide; Fig. 1a noting the Corrigendum; and, p240, subheading “Hydrogel synthesis techniques”), reading on the elected species of SEQ ID NO: 1 for claim 10. Griffin teaches that the addition of the K peptide substrate and the Q peptide substrate, Ac-NQEQVSPLERCG-NH2, promotes integrin-mediated cell attachment (paragraph spanning 2037-2037), reading on claim 10.
Aeschlimann teaches a cross-linked hyaluronic acid (HA) hydrogel composition (Abstract). Aeschlimann teaches that low molecular weight HA, in contrast to high molecular weight HA, has been shown to provoke inflammatory responses (p6, lines 2-6), reading on claim 10. Aeschlimann teaches high molecular weight HA greater than 0.5 million and 1 million daltons (i.e. 500 and 1,000 kDa, respectively) (p29, lines 7-22), reading on claim 10. Aeschlimann teaches that the high molecular weight HA is advantageous to be cured in a surgically practical time frame of about 1-5 minutes for use as a tissue glue in surgical methods (paragraph spanning p29-30), reading on claim 10.  Aeschlimann teaches virtually no degradation of the crosslinked hyaluronic acid hydrogel composition after about 50 hours (Fig. 4A, p10, lines 1-15), reading on claim 11. Aeschlimann teaches that there is a need in this art to develop in situ polymerizable biodegradable materials for cartilage resurfacing that are designed to withstand the mechanical forces in a joint and be biodegradable by hyaluronidase (p7, lines 11-15, (Fig. 4A, p10, lines 1-15), reading on claim 13.
Svirkin teaches hyaluronic acid compositions (Abstract), formulated as hydrogels (¶0193). Svirkin teaches when constructing HA conjugates it may be desirable to tether the linking molecule to HA via a spacer to reduce possible problems of steric interference (¶0106), reading on claims 10 and 17-19. Svirkin teaches dozens of commercially available bifunctional crosslinking compounds as spacers with variable reactivity to aminos, sulfhydryls, carbohydrates, being photoreactive, and carboxyls and being cleavable by thiols, base, periodate, and hydroxylamine (¶0106 and Appendix A), reading on claims 10 and 17-19.
Regarding claims 10 and 17-19, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Also see M.P.E.P. § 2144.09. In this case, while Ranga does not teach formula (II) of claim 10 and particularly linker L of claim 10 and the additional embodiments of linker L as set forth in claims 17-19, Ranga further contemplates linking the glutamine acceptor peptide with an engineered cysteine residue to the hyaluronan polymer with a vinyl sulfone intermediate via a Michael addition reaction. While Svirkin does not teach formula (II) of claim 10 and particularly linker L of claim 10 and the additional embodiments of linker L as set forth in claims 17-19, Svirkin makes clear the desirability to add a linker to reduce potential problems of steric hinderance and teaches dozens of commercially available spacers suitable to conjugate to HA suggesting that said spacers are not critical. Furthermore, there is no evidence as yet of record that the compound of formula (II) of claim 10 and the narrower embodiments of linker L of claims 17-19 otherwise impart any unexpected result to the claimed composition. Therefore, Ranga’s compound lacking the claimed linker of formula (II) of claims 10 and 17-19 has close structural similarity and utility and function to the claimed compound and must be held prima facie obvious absent any showing to the contrary.
Regarding the elected species of SEQ ID NO: 1 for claim 10, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Factor Xiiia K peptide of Griffin for various transglutaminase donor peptides of Ranga because they are all explicitly taught as being useful for THE SAME PURPOSE as transglutaminase donor peptide substrates. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding the hyaluronic acid molecular weight of claim 10, it would have been obvious before the invention was filed to substitute the high molecular weight HA of Aeschlimann for the low molecular weight HA of Ranga in Ranga’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Aeschlimann and Ranga are directed towards crosslinked hyaluronan/hyaluronic acid compositions. The skilled artisan would have been motivated to do so because Aeschlimann teaches that there are known disadvantages of low molecular weight HA such as provoking inflammatory responses and that high molecular weight HA is advantageous to be cured in a surgically practical time frame of about 1-5 minutes for use as a tissue glue in surgical methods, and so the substitution would be predictably advantageous to improve Ranga’s composition for the downstream use as a tissue glue in surgical methods.
Regarding claim 13, it would have been obvious before the invention was filed to further crosslink Ranga’s hyaluronic acid hydrogel composition according to Aeschlimann such as to reduce the degradation of Ranga’s hyaluronic acid hydrogel composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Ranga and Aeschlimann are directed towards hyaluronic acid hydrogel compositions. The skilled artisan would have been motivated to do so because Aeschlimann teaches that there is a need in this art to develop in situ polymerizable biodegradable materials for cartilage resurfacing that are designed to withstand the mechanical forces in a joint and be biodegradable by hyaluronidase, and so adding Aeschlimann’s cross-linking steps would likely improve Ranga’s hyaluronic acid hydrogel composition by improving upon the mechanical properties and reducing degradability over time.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga and Griffin as applied to claim 10 above, and further in view of Kang et al. (International Journal of Pharmaceutics (2009), 369, 114-120).
The teachings of Ranga and Griffin are relied upon as set forth above. Ranga further teaches culturing mammalian cells on the hyaluronic acid hydrogel composition (Abstract), reading in-part on claims 14 and 16.
Regarding claim 11, Ranga and Griffin do not teach a pore size of 0.1-1 µm. Regarding claims 14 and 16, Ranga and Griffin do not teach the elected species of chondrocytes.
Kang teaches a 3D scaffold of minimally crosslinked hyaluronic acid for the culture of chondrocytes (Abstract), reading on claims 11 and 14. Kang teaches that the pore size of the hyaluronic acid matrix is controlled by the fabrication conditions (p115, left column, paragraph starting “The goal of this study…”), and that the optimal pore size for the culturing of chondrocytes is about 30-500 µm (p116, 1st paragraph under subheading 3.1), reading in-part on the pore size range of claim 11. Kang teaches culturing primary chondrocytes and a chondrocyte cell line, C-20/44, on the hyaluronic acid matrix composition (p117, subheading 3.3 and Fig. 4), reading on claim 14. Kang teaches that hyaluronic acid is a major component of synovial fluid and cartilage surface and inhibits chondrolysis, and is used directly to treat symptoms of osteoarthritis (OA) in subjects and that the combination of hyaluronic acid with chondrocytes improves cartilage repair (paragraph spanning p114-115), reading on claim 14. Kang there is a need in this art to improve upon methods of autologous chondrocyte implantation (ACI) for the treatment of osteoarthritis as the success rate of the treatment is only about 40% due to the difficulty in retaining the implanted chondrocytes within the treatment/affected area (p114, the 2nd paragraph under “Introduction” that spans both columns), reading on claim 14.
Regarding the pore size range of claim 11, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Kang teaches that the pore size of hyaluronic acid hydrogels is a result effective variable because a pore size of 30-500 µm is taught as optimal for the culturing of chondrocytes in vitro. Thus, the burden is shifted back to establish criticality of the claimed pore size range by objective evidence.
Regarding the chondrocytes of claim 14, it would have been obvious before the invention was filed to substitute the chondrocytes of Kang for the mammalian cells of Ranga in Ranga’s hyaluronic acid hydrogel composition.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Kang and Ranga are directed towards hyaluronic acid hydrogel compositions comprising mammalian cells. The skilled artisan would have been motivated to do so because Kang teaches that there is a need in this art to improve upon methods of autologous chondrocyte implantation (ACI) for the treatment of osteoarthritis as the success rate of the treatment is only about 40% due to the difficulty in retaining the implanted chondrocytes within the treatment/affected area, and so the combination would likely improve upon Ranga’s composition to both culture chondrocytes and then implant said composition into subjects in need of treatment for osteoarthritis.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ranga and Griffin as applied to claim 10 above, and further in view of Wang et al. (Polym. Adv. Technol. ( 2014), 25, 568–574) and Spiller et al. (Tissue Eng Part B Rev. (2011), 17(4): 281–299).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of an adhesion strength greater than 0.5 kPa for claim 12.
The teachings of Ranga and Griffin are relied upon as set forth above. Ranga further teaches an oscillatory shear stress-strain curve for a 3% hyaluronic acid hydrogel crosslinked by Factor Xiiia reaching about 1 kPa at about 1000 seconds (Fig. 3), reading in-part on claim 12.
Regarding claim 12, Ranga and Griffin do not teach an adhesion strength greater than 0.5 kPa.
Wang teaches a cross-linked hyaluronic acid-tyramine conjugate composition (Abstract, and the paragraph spanning p568-569). Wang teaches that tyramine facilitates enzymatic cross-linking in the presence of hydrogen peroxide and horseradish peroxidase (HRP) (1st paragraph under Results and Discussion). Wang teaches adhesion strength increases as a function of applied strain for HA-tyramine gels in the range of about 1-30 kPa (Fig. 5 and Table 1), reading on claim 12.
Spiller teaches that the material properties of hydrogels can be tailored by varying parameters such as polymer composition, crosslinking density, network morphology, and degradability (p282, paragraph starting “If a cartilage defect…”), reading in-part on claim 12
Regarding claim 12, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Wang and Spiller together teach that the adhesion strength is a result effective variable that is at least partially dependent on the crosslinking density of the hydrogel: Wang teaches that the adhesion strength is dependent on the type of polymer  (Dex-TA , HA-TA, and the combination of Dex-TA and HA-TA), and Spiller teaches that the material properties of hydrogels can be tailored by varying parameters such as polymer composition and crosslinking density. Thus, the burden is shifted back to establish criticality of the claimed adhesion strength range by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 11-15 of the reply have been fully considered over the new grounds of rejection set forth above but are not found persuasive of error. Applicant’s reliance on the instant declaration is fully addressed above, but briefly restated, has not yet presented sufficient factual evidence in support of the allegation that the claimed composition yields unexpected results. 
	
Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653